Order entered November 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01125-CV

                  IN THE INTEREST OF E.P.S. AND X.Z.S., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30153-2016

                                            ORDER
       Before the Court is appellant’s November 12, 2019 motion to extend time to file her

opening brief. We GRANT the motion and ORDER appellant’s opening brief be filed no later

than November 30, 2019. Because this is an accelerated appeal in a parental termination case,

we caution that further extension requests will be disfavored.


                                                      /s/    BILL WHITEHILL
                                                             JUSTICE